Kernochan, J.
The appellants were convicted of being disorderly persons as defined by section 899 of the Code of Criminal Procedure subdivision 3, in that they told fortunes in a museum located at 154 East One Hundred and Twenty-fifth street. The eonvictiori of the appellant Lillian Sterling should be sustained as the testimony clearly supports the finding of the magistrate.
It is not contended that the appellant Hill told fortunes, but *877that he only sold a book on astrology supposed to be written by the appellant Sterling. Even though the purchase of this book entitled the buyer to have his fortune told by appellant Sterling we do not think that this makes him a principal as defined by section 2 of the Penal Law, as he was not charged with a crime. Gaynor, J., in People v. O’ Neill (117 App. Div. 826, at p. 827) says that a finding that one is a disorderly person is one of these lesser things which do not amount to a crime but is only a condition.
The judgment in the case of the appellant Hili should be reversed on the law, facts examined and no errors found therein. Complaint dismissed and fine ordered refunded.
Healy and Voorhees, JJ., concur.